Exhibit 10bg

 

EXECUTION COPY

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

dated as of

 

May 14, 2004

 

--------------------------------------------------------------------------------

 

C.R. BARD, INC.

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.

and

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

FLEET NATIONAL BANK,

as Syndication Agent

 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC, HSBC BANK USA and

UBS SECURITIES LLC

as Documentation Agents

 

$400,000,000

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I

   1

DEFINITIONS

   1

SECTION 1.01.

  

Defined Terms

   1

SECTION 1.02.

  

Classification of Loans and Borrowings

   15

SECTION 1.03.

  

Terms Generally

   15

SECTION 1.04.

  

Accounting Terms; GAAP

   15

ARTICLE II

   16

THE CREDITS

   16

SECTION 2.01.

  

The Commitments

   16

SECTION 2.02.

  

Loans and Borrowings

   16

SECTION 2.03.

  

Requests for Syndicated Borrowings

   17

SECTION 2.04.

  

Competitive Bid Procedure

   18

SECTION 2.05.

  

Funding of Borrowings

   20

SECTION 2.06.

  

Interest Elections

   20

SECTION 2.07.

  

Termination, Reduction and Increase of the Commitments

   22

SECTION 2.08.

  

Repayment of Loans; Evidence of Debt

   24

SECTION 2.09.

  

Prepayment of Loans

   25

SECTION 2.10.

  

Fees

   25

SECTION 2.11.

  

Interest

   26

SECTION 2.12.

  

Alternate Rate of Interest

   27

SECTION 2.13.

  

Increased Costs

   27

SECTION 2.14.

  

Break Funding Payments

   29

SECTION 2.15.

  

Taxes

   30

SECTION 2.16.

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   31

SECTION 2.17.

  

Mitigation Obligations; Replacement of Lenders

   33

ARTICLE III

   34

REPRESENTATIONS AND WARRANTIES

   34

SECTION 3.01.

  

Organization; Powers

   34

SECTION 3.02.

  

Authorization; Enforceability

   34

SECTION 3.03.

  

Governmental Approvals; No Conflicts

   34

SECTION 3.04.

  

Financial Condition; No Material Adverse Change

   34

SECTION 3.05.

  

Properties

   35

 

- i -



--------------------------------------------------------------------------------

     Page


--------------------------------------------------------------------------------

SECTION 3.06.

  

Litigation, Environmental and Intellectual Property Matters

   35

SECTION 3.07.

  

Compliance with Laws and Agreements

   36

SECTION 3.08.

  

Investment and Holding Company Status

   36

SECTION 3.09.

  

Taxes

   36

SECTION 3.10.

  

ERISA

   36

SECTION 3.11.

  

Disclosure

   36

SECTION 3.12.

  

Use of Credit

   36

ARTICLE IV

   37

CONDITIONS

   37

SECTION 4.01.

  

Effective Date

   37

SECTION 4.02.

  

Each Credit Event

   38

ARTICLE V

   38

AFFIRMATIVE COVENANTS

   38

SECTION 5.01.

  

Financial Statements and Other Information

   38

SECTION 5.02.

  

Notices of Material Events

   40

SECTION 5.03.

  

Existence; Conduct of Business

   40

SECTION 5.04.

  

Payment of Obligations

   41

SECTION 5.05.

  

Maintenance of Properties; Insurance

   41

SECTION 5.06.

  

Books and Records; Inspection Rights

   41

SECTION 5.07.

  

Compliance with Laws

   41

SECTION 5.08.

  

Use of Proceeds

   41

ARTICLE VI

   42

NEGATIVE COVENANTS

   42

SECTION 6.01.

  

Liens

   42

SECTION 6.02.

  

Fundamental Changes

   43

SECTION 6.03.

  

Transactions with Affiliates

   43

SECTION 6.04.

  

Subsidiary Indebtedness

   44

SECTION 6.05.

  

Certain Financial Covenants

   44

ARTICLE VII

   44

EVENTS OF DEFAULT

   44

 

- ii -



--------------------------------------------------------------------------------

     Page


--------------------------------------------------------------------------------

ARTICLE VIII

   46

THE ADMINISTRATIVE AGENT

   46

ARTICLE IX

   49

MISCELLANEOUS

   49

SECTION 9.01.

  

Notices

   49

SECTION 9.02.

  

Waivers; Amendments

   49

SECTION 9.03.

  

Expenses; Indemnity; Damage Waiver

   50

SECTION 9.04.

  

Successors and Assigns

   51

SECTION 9.05.

  

Survival

   54

SECTION 9.06.

  

Counterparts; Integration; Effectiveness

   54

SECTION 9.07.

  

Severability

   55

SECTION 9.08.

  

Right of Setoff

   55

SECTION 9.09.

  

Governing Law; Jurisdiction; Etc

   55

SECTION 9.10.

  

WAIVER OF JURY TRIAL

   56

SECTION 9.11.

  

Headings

   56

SECTION 9.12.

  

Confidentiality

   56

SECTION 9.13.

  

USA PATRIOT Act

   57

SCHEDULE I

  

- Commitments

    

SCHEDULE II

  

- Litigation

    

SCHEDULE III

  

- Environmental Matters

    

EXHIBIT A

  

Form of Assignment and Assumption

    

EXHIBIT B-1

  

Form of Opinion of Special New Jersey Counsel to the Borrower

    

EXHIBIT B-2

  

Form of Opinion of Special New York Counsel to the Borrower

    

EXHIBIT C

  

Form of Opinion of Special New York Counsel to JPMCB

    

 

- iii -



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of May 14, 2004, between C.R. BARD, INC., the LENDERS
party hereto, and JPMORGAN CHASE BANK, as Administrative Agent.

 

The Borrower (as hereinafter defined) has requested that the Lenders (as so
defined) make loans to it in an aggregate principal amount not exceeding
$400,000,000 at any one time outstanding. The Lenders are prepared to make such
loans upon the terms and conditions hereof, and, accordingly, the parties hereto
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Margin” means, for any Commitment Utilization Day, the rate per
annum specified under the caption “Additional Margin” in the table contained in
the definition of “Applicable Rate” in this Section or as otherwise determined
in accordance with such definition.

 

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder, and any successors thereto pursuant to Article VIII.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1%. Any change in the Alternate Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, as the case may be.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the aggregate principal amount of the Syndicated Loans held by the Lenders
or, if no Syndicated Loans are outstanding, the Commitments most recently in
effect, giving effect to any assignments.

 

Credit Agreement



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any ABR Loan or Syndicated
Eurodollar Loan, or with respect to the facility fees payable hereunder, or with
respect to the Additional Margin (if any) payable in respect of any ABR Loan or
any Syndicated Eurodollar Loan hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “ABR Spread”, “Eurodollar
Spread”, “Facility Fee Rate” or “Additional Margin”, respectively, based upon
the ratings by Moody’s and S&P, respectively, applicable on such date to the
Index Debt:

 

Index Debt

Ratings

S&P/Moody’s

--------------------------------------------------------------------------------

  

ABR

Spread

--------------------------------------------------------------------------------

 

Eurodollar

Spread

--------------------------------------------------------------------------------

 

Facility

Fee Rate

--------------------------------------------------------------------------------

 

Additional Margin

(except as

specified below,

for Syndicated

Eurodollar Loans

only)

--------------------------------------------------------------------------------

Category 1

>A+/A1

   0.00%   0.19%   0.06%   0.125%

Category 2

=A/A2

   0.00%   0.22%   0.08%   0.125%

Category 3

A-/A3

   0.00%   0.275%   0.10%   0.125%

Category 4

BBB+/Baa1

   0.00%   0.375%   0.125%   0.125%

Category 5

BBB/Baa2

   0.00%   0.475%   0.15%   0.125%

Category 6

BBB-/Baa3

   0.00%   0.575%   0.175%   0.125%

Category 7

<BBB-/Baa3

   0.00%   0.925%   0.20%   0.125%
(for both ABR
Loans and
Syndicated
Eurodollar Loans)

 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then the Applicable Rate
shall be based upon the remaining rating; (ii) if the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall fall
within different Categories, the Applicable Rate shall be based on the higher of
the two

 

Credit Agreement

 

- 2 -



--------------------------------------------------------------------------------

ratings unless one of the two ratings is two or more Categories lower than the
other, in which case the Applicable Rate shall be determined by reference to the
Category next below that of the higher of the two ratings; and (iii) if the
ratings established or deemed to have been established by Moody’s and S&P for
the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency. Each change in
the Applicable Rate shall apply during the period commencing on the effective
date of such change and ending on the date immediately preceding the effective
date of the next such change. If the rating system of Moody’s or S&P shall
change, or if either such rating agency shall cease to be in the business of
rating corporate debt obligations, the Borrower and the Lenders shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Lender or an Affiliate of a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Borrower.

 

“Assuming Lender” has the meaning assigned to such term in Section 2.07(c).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means C.R. Bard, Inc., a New Jersey corporation.

 

“Borrower’s 2003 Form 10-K” means the Borrower’s annual report on Form 10-K for
2003, as filed with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended.

 

“Borrowing” means (a) all ABR Loans made, converted or continued on the same
date or (b) all Syndicated Eurodollar Loans or Competitive Loans of the same
Class and Type that have the same Interest Period (or any single Competitive
Loan that does not have the same Interest Period as any other Competitive Loan
of the same Type).

 

Credit Agreement

 

- 3 -



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower for a Syndicated Borrowing
in accordance with Section 2.03.

 

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to a Competitive Bid Request or
Competitive Bid for a Competitive Eurodollar Loan, or to a borrowing of, a
payment or prepayment of principal of or interest on, a continuation or
conversion of or into, or the Interest Period for, a Eurodollar Borrowing, or to
a notice by the Borrower with respect to any such borrowing, payment,
prepayment, continuation, conversion, or Interest Period, that is also a day on
which dealings in Dollar deposits are carried out in the London interbank
market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.13(c), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Syndicated Loans or
Competitive Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Syndicated Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or increased from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule I, in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment or,
in the case of an Assuming Lender, pursuant to an agreement entered into by such
Assuming Lender and the Borrower pursuant to Section 2.07(c), as applicable. The
initial aggregate amount of the Lenders’ Commitments is $400,000,000.

 

“Commitment Termination Date” means May 14, 2009.

 

Credit Agreement

 

- 4 -



--------------------------------------------------------------------------------

“Commitment Utilization Day” means any day on which the aggregate outstanding
principal amount of Loans (other than Competitive Loans) shall exceed 50% of the
total Commitments (or, at any time following the termination of the Commitments,
the total Commitments in effect immediately prior to such termination).

 

“Competitive”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are made pursuant
to Section 2.04.

 

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

 

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

 

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

 

“Consolidated Debt” means, at any date, the Indebtedness of the Borrower and its
Subsidiaries, to the extent the same should be set forth on a consolidated
balance sheet of the Borrower and its Subsidiaries (excluding items which appear
solely in the footnotes thereto) in accordance with GAAP.

 

“Consolidated Debt to Capital Ratio” means, at any time, the ratio of
Consolidated Debt to Total Capital at such time.

 

“Consolidated EBITDA” means, for any period, the sum, for the Borrower and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following: (a) net income for such period plus
(b) without duplication and to the extent reflected as a charge in the statement
of such net income for such period, the sum of (i) income tax expense,
(ii) Consolidated Interest Expense, amortization or writeoff of debt discount
and debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (iii) depreciation and
amortization expense, (iv) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (v) any extraordinary, unusual or
non-recurring expenses or losses characterized as such on the income statement
for such period and any other extraordinary, unusual or non-recurring expenses
(including losses on sales of assets outside of the ordinary course of business)
which are, individually, in excess of $3,000,000 and (vi) any other similar
non-cash charges which are, individually, in excess of $3,000,000, and minus
(c) to the extent included in the income statement for such period, the sum of
(i) any extraordinary, unusual or non-recurring income or gains characterized as
such on the income statement for such period and any other extraordinary,
unusual or non-recurring income or gains (including gains on sales of assets
outside of the ordinary course of business) which are, individually, in excess
of $3,000,000 and (ii) any items of other non-cash income which are,
individually, in excess of $3,000,000.

 

Credit Agreement

 

- 5 -



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, the sum, for the Borrower
and its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP), of the following: (a) total interest expense with respect
to all outstanding Indebtedness (including, without limitation, that
attributable to Capital Lease Obligations) accrued or capitalized for such
period (whether or not actually paid) minus (b) interest income for such period,
in each case as set forth in the consolidated statement of income of the
Borrower and its Subsidiaries for such period.

 

“Consolidated Net Worth” means, at any date, the consolidated stockholders’
equity of the Borrower and its Subsidiaries (determined on a consolidated basis
without duplication in accordance with GAAP) at such date.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Derivatives Obligations” means for any Person, all obligations of such Person
in respect of any rate swap transaction, basis swap, forward rate transaction,
forward purchase, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or other similar transaction (including any option with respect to any of the
foregoing transactions) or any combination of the foregoing transactions. For
purposes of determining the amount of any Derivatives Obligation, the payment
obligations of the Borrower or any Subsidiary in respect of such Derivatives
Obligation at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such obligation were terminated at such time.

 

“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule II and the environmental matters disclosed in Schedule III.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to the
effect of the environment on human health.

 

Credit Agreement

 

- 6 -



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.

 

“Events of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Subsidiary” means, at any date, any Subsidiary which has both total
assets as at the end of the most recently completed fiscal year for which
financial statements have been furnished pursuant to Section 5.01 and revenues
for such fiscal year of less than 5% of the consolidated assets and consolidated
revenues, respectively, of the Borrower and its Subsidiaries (determined on a
consolidated basis without duplication in accordance with GAAP) as of the end
of, or for, such fiscal year.

 

Credit Agreement

 

- 7 -



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.17(b)), any withholding tax that
(i) is in effect and would apply to amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party to this Agreement or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law after the date such Foreign Lender becomes a party to
this Agreement) to comply with Section 2.15(e).

 

“Existing Credit Agreements” means (a) the 364-Day Credit Agreement dated as of
May 19, 2003 between the Borrower, the lenders party thereto and Wachovia Bank,
National Association, as administrative agent thereunder for such lenders, as
amended and in effect immediately prior to the Effective Date, and (b) the
Five-Year Credit Agreement dated as of May 24, 2000 between the Borrower, the
lenders party thereto and JPMCB (f/k/a The Chase Manhattan Bank) as
administrative agent thereunder for such lenders, as amended and in effect
immediately prior to the Effective Date.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Competitive Eurodollar Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid. When
used in reference to any Loan or Borrowing, “Fixed Rate” refers to whether such
Loan, or the Loans constituting such Borrowing, are Competitive Loans bearing
interest at a Fixed Rate.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

Credit Agreement

 

- 8 -



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee of any guarantor shall be deemed to be the lower of (a) an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee is made and (b) the maximum amount for which such
guarantor may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless such primary obligation and the maximum amount for which such
guarantor may be liable are not stated or determinable, in which case the amount
of such Guarantee shall be such guarantor’s maximum reasonably anticipated
liability in respect thereof as determined by the Borrower in good faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person to pay the deferred purchase price of property or services, except trade
accounts payable arising in the ordinary course of business, (d) all Capital
Lease Obligations of such Person, (e) all non-contingent obligations (and, for
purposes of Section 6.01 and the definitions of Material Indebtedness and
Material Financial Obligations, all contingent obligations) of such Person to
reimburse any bank

 

Credit Agreement

 

- 9 -



--------------------------------------------------------------------------------

or other Person in respect of amounts paid under a letter of credit or similar
instrument, (f) all Indebtedness secured by a Lien on any asset of such Person,
whether or not such Indebtedness is otherwise an obligation of such Person and
(g) all Guarantees by such Person of Indebtedness of others. Notwithstanding the
foregoing, for the purposes of this Agreement, Indebtedness shall not include up
to $100,000,000 aggregate amount of borrowings that are offset by deposits
maintained by the Borrower or one of its Subsidiaries with the lender in respect
of such borrowings or one of such lender’s Subsidiaries.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

“Interest Coverage Ratio” means, as at any date, the ratio of (a) Consolidated
EBITDA for the period of four consecutive fiscal quarters ending on or most
recently ended prior to such date to (b) Consolidated Interest Expense for such
period.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Syndicated Borrowing in accordance with Section 2.06.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date, (b) with respect to any Eurodollar Loan, the last day of each Interest
Period therefor and, in the case of any Interest Period for a Eurodollar Loan of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at three-month intervals after the first day of such
Interest Period and (c) with respect to any Fixed Rate Loan, the last day of the
Interest Period therefor and, in the case of any Interest Period for a Fixed
Rate Loan of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at 90-day intervals after the first day of such
Interest Period, and any other dates that are specified in the applicable
Competitive Bid Request as Interest Payment Dates with respect to such Loan.

 

“Interest Period” means:

 

(a) for any Syndicated Eurodollar Loan or Borrowing, the period commencing on
the date of such Loan or Borrowing and ending on the numerically corresponding
day in the calendar month that is one, two, three or six months thereafter, as
specified in the applicable Borrowing Request or Interest Election Request;

 

(b) for any Competitive Eurodollar Loan or Borrowing, the period commencing on
the date of such Loan or Borrowing and ending on the numerically corresponding
day in the calendar month that is one, two, three or six months thereafter, as
specified in the applicable Competitive Bid Request; and

 

Credit Agreement

 

- 10 -



--------------------------------------------------------------------------------

(c) for any Fixed Rate Loan or Borrowing, the period (which shall not be less
than seven days or more than 360 days) commencing on the date of such Loan or
Borrowing and ending on the date specified in the applicable Competitive Bid
Request;

 

provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Loan initially shall be the date on which such
Loan is made and, in the case of a Syndicated Loan, thereafter shall be the
effective date of the most recent conversion or continuation of such Loan, and
the date of a Syndicated Borrowing comprising Loans that have been converted or
continued shall be the effective date of the most recent conversion or
continuation of such Loans.

 

“JPMCB” means JPMorgan Chase Bank.

 

“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become a party hereto pursuant to an instrument executed by such Person
pursuant to Section 2.07(c) or an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“LIBO Rate” means, for the Interest Period for any Eurodollar Borrowing, the
rate appearing on Page 3750 of the Telerate Service (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent, with
written notice to the Borrower, from time to time for purposes of providing
quotations of interest rates applicable to Dollar deposits in the London
interbank market) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for the offering
of Dollar deposits with a maturity comparable to such Interest Period. In the
event that such rate is not available at such time for any reason, then the LIBO
Rate for such Interest Period shall be the rate at which Dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

Credit Agreement

 

- 11 -



--------------------------------------------------------------------------------

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and its Subsidiaries,
taken as a whole, (b) the ability of the Borrower to perform any of its payment
obligations under this Agreement or (c) the rights of or benefits available,
taken as a whole, to the Lenders under this Agreement.

 

“Material Financial Obligations” means a principal or face amount of
Indebtedness and/or payment obligations in respect of Derivatives Obligations of
the Borrower and/or one or more of its Subsidiaries, arising in one or more
related or unrelated transactions, exceeding in the aggregate $50,000,000.

 

“Material Indebtedness” means Indebtedness (other than the Loans) of the
Borrower and/or one or more of its Subsidiaries, arising in one or more related
or unrelated transactions, exceeding an aggregate principal amount of
$50,000,000.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

 

(b) carriers’, warehousemen’s, landlords’, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of

 

Credit Agreement

 

- 12 -



--------------------------------------------------------------------------------

business and securing obligations that are not overdue by more than 30 days or
are being contested in compliance with Section 5.04;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d) cash deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

 

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

Credit Agreement

 

- 13 -



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, two or more Lenders having Revolving
Credit Exposures and unused Commitments representing more than 50% of the sum of
the total Revolving Credit Exposures and unused Commitments at such time
(provided that, for purposes of declaring the Loans to be due and payable
pursuant to Article VII, and for all purposes after the Loans become due and
payable pursuant to Article VII or the Commitments expire or terminate, the
outstanding Competitive Loans of the Lenders shall be included in their
respective Revolving Credit Exposures in determining the Required Lenders).

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate outstanding principal amount of such Lender’s Syndicated Loans at such
time.

 

“S&P” means Standard & Poor’s Ratings Services.

 

“Statutory Reserve Rate” means, for the Interest Period for any Syndicated
Eurodollar Borrowing, a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
arithmetic mean, taken over each day in such Interest Period, of the aggregate
of the maximum reserve percentages (including any marginal, special, emergency
or supplemental reserves) expressed as a decimal established by the Board to
which any Lender is subject for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person. Unless
otherwise specified, “Subsidiary” means a Subsidiary of the Borrower.

 

“Syndicated”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are made pursuant to
Section 2.01.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Total Capital” means, at any date, the sum of (a) Consolidated Debt plus
(b) the Consolidated Net Worth at such date.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the use of the proceeds thereof.

 

Credit Agreement

 

- 14 -



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the LIBO Rate, the Alternate Base Rate or, in the
case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a
“Competitive Loan”), by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Competitive Eurodollar Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Competitive Borrowing”), by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Competitive Eurodollar
Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith in a manner
satisfactory to the Borrower and the Required Lenders.

 

Credit Agreement

 

- 15 -



--------------------------------------------------------------------------------

ARTICLE II

 

THE CREDITS

 

SECTION 2.01. The Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Syndicated Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (b) the sum of the total Revolving Credit Exposures plus
the aggregate principal amount of outstanding Competitive Loans exceeding the
total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Syndicated Loans.

 

SECTION 2.02. Loans and Borrowings.

 

(a) Obligations of Lenders. Each Syndicated Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. Each Competitive Loan shall be
made in accordance with the procedures set forth in Section 2.04. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.

 

(b) Type of Loans. Subject to Section 2.12, (i) each Syndicated Borrowing shall
be constituted entirely of ABR Loans or of Eurodollar Loans as the Borrower may
request in accordance herewith, and (ii) each Competitive Borrowing shall be
constituted entirely of Eurodollar Loans or Fixed Rate Loans as the Borrower may
request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that (i) any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement and (ii) unless the Borrower requests that an
Affiliate (or foreign branch or office) of a Lender make a Loan, a Lender may
not recover any amounts under Section 2.13 or 2.15 incurred solely as a result
of an Affiliate (or foreign branch or office) of such Lender, rather than such
Lender, making a Loan, if such Loan could have been made in a manner that would
have avoided such amounts under Section 2.13 and 2.15.

 

(c) Minimum Amounts; Limitation on Number of Borrowings. Each Syndicated
Eurodollar Borrowing shall be in an aggregate amount of $5,000,000 or a larger
multiple of $1,000,000. Each ABR Borrowing shall be in an aggregate amount equal
to $5,000,000 or a larger multiple of $1,000,000; provided that an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
total Commitments. Each Competitive Borrowing shall be in an aggregate amount
equal to $10,000,000 or a larger multiple of

 

Credit Agreement

 

- 16 -



--------------------------------------------------------------------------------

$1,000,000. Borrowings of more than one Class and Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of
fifteen Syndicated Eurodollar Borrowings outstanding.

 

(d) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request (or to elect to convert
to or continue as a Syndicated Eurodollar Borrowing) any Borrowing if the
Interest Period requested therefor would end after the Commitment Termination
Date.

 

SECTION 2.03. Requests for Syndicated Borrowings.

 

(a) Notice by the Borrower. To request a Syndicated Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (i) in the
case of a Syndicated Eurodollar Borrowing, not later than 11:30 a.m., New York
City time, three Business Days before the date of the proposed Borrowing or
(ii) in the case of an ABR Borrowing, not later than 11:30 a.m., New York City
time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower.

 

(b) Content of Borrowing Requests. Each telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

(i) the aggregate amount of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv) in the case of a Syndicated Eurodollar Borrowing, the Interest Period
therefor, which shall be a period contemplated by the definition of the term
“Interest Period” and permitted under Section 2.02(d); and

 

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

 

(c) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

(d) Failure to Elect. If no election as to the Type of a Syndicated Borrowing is
specified, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Syndicated Eurodollar
Borrowing, then the requested Borrowing shall be made instead as an
ABR Borrowing.

 

Credit Agreement

 

- 17 -



--------------------------------------------------------------------------------

SECTION 2.04. Competitive Bid Procedure.

 

(a) Requests for Bids by the Borrower. Subject to the terms and conditions set
forth herein, from time to time during the Availability Period, the Borrower may
request Competitive Bids and may (but shall not have any obligation to) accept
Competitive Bids and borrow Competitive Loans; provided that the sum of the
total Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans at any time shall not exceed the total
Commitments. To request Competitive Bids, the Borrower shall notify the
Administrative Agent of such request by telephone, in the case of a Eurodollar
Borrowing, not later than 11:30 a.m., New York City time, four Business Days
before the date of the proposed Borrowing and, in the case of a Fixed Rate
Borrowing, not later than 11:30 a.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that the Borrower may submit
up to (but not more than) three Competitive Bid Requests on the same day, but a
Competitive Bid Request shall not be made within five Business Days after the
date of any previous Competitive Bid Request, unless any and all such previous
Competitive Bid Requests shall have been withdrawn or all Competitive Bids
received in response thereto rejected. Each such telephonic Competitive Bid
Request shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Competitive Bid Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Competitive Bid Request shall specify the following information in
compliance with Section 2.02:

 

(i) the aggregate amount of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

 

(iv) the Interest Period for such Borrowing, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d); and

 

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

 

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

 

(b) Making of Bids by Lenders. Each Lender may (but shall not have any
obligation to) make one or more Competitive Bids to the Borrower in response to
a Competitive Bid Request. Each Competitive Bid by a Lender must be in a form
approved by the Administrative Agent and must be received by the Administrative
Agent by telecopy, in the case of a Competitive Eurodollar Borrowing, not later
than 9:30 a.m., New York City time, three Business Days before the proposed date
of such Borrowing, and in the case of a Fixed Rate

 

Credit Agreement

 

- 18 -



--------------------------------------------------------------------------------

Borrowing, not later than 9:30 a.m., New York City time, on the proposed date of
such Borrowing. Competitive Bids that do not conform substantially to the form
approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender of such
rejection as promptly as practicable. Each Competitive Bid shall specify (i) the
principal amount (which shall be $5,000,000 or a larger multiple of $1,000,000
and which may equal the entire principal amount of the Competitive Borrowing
requested by the Borrower) of the Competitive Loan or Loans that the Lender is
willing to make, (ii) the Competitive Bid Rate or Competitive Bid Rates at which
the Lender is prepared to make such Loan or Loans (expressed as a percentage
rate per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period for each such Loan and the last day thereof.

 

(c) Notification of Bids by Administrative Agent. The Administrative Agent shall
promptly notify the Borrower by telecopy of the Competitive Bid Rate and the
principal amount specified in each Competitive Bid and the identity of the
Lender that shall have made such Competitive Bid.

 

(d) Acceptance of Bids by the Borrower. Subject only to the provisions of this
paragraph, the Borrower may accept or reject any Competitive Bid. The Borrower
shall notify the Administrative Agent by telephone, confirmed by telecopy in a
form approved by the Administrative Agent, whether and to what extent it has
decided to accept or reject each Competitive Bid, in the case of a Competitive
Eurodollar Borrowing, not later than 10:30 a.m., New York City time, three
Business Days before the date of the proposed Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 10:30 a.m., New York City time,
on the proposed date of the Competitive Borrowing; provided that (i) the failure
of the Borrower to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) the Borrower shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if the Borrower rejects a Competitive Bid made
at a lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive
Bids accepted by the Borrower shall not exceed the aggregate amount of the
requested Competitive Borrowing specified in the related Competitive Bid
Request, (iv) to the extent necessary to comply with clause (iii) of this
proviso, the Borrower may accept Competitive Bids at the same Competitive Bid
Rate in part, which acceptance, in the case of multiple Competitive Bids at such
Competitive Bid Rate, shall be made pro rata in accordance with the amount of
each such Competitive Bid, and (v) except pursuant to clause (iv) of this
proviso, no Competitive Bid shall be accepted for a Competitive Loan unless such
Competitive Loan is in a principal amount of $5,000,000 or a larger multiple of
$1,000,000; provided further that if a Competitive Loan must be in an amount
less than $5,000,000 because of the provisions of clause (iv) of the first
proviso of this paragraph, such Competitive Loan may be in an amount of
$1,000,000 or any multiple thereof, and in calculating the pro rata allocation
of acceptances of portions of multiple Competitive Bids at a particular
Competitive Bid Rate pursuant to such clause (iv) the amounts shall be rounded
to multiples of $1,000,000 in a manner determined by the Borrower. A notice
given by the Borrower pursuant to this paragraph shall be irrevocable.

 

Credit Agreement

 

- 19 -



--------------------------------------------------------------------------------

(e) Notification of Acceptances by the Administrative Agent. The Administrative
Agent shall promptly notify each bidding Lender by telecopy whether or not its
Competitive Bid has been accepted (and, if so, the amount and Competitive Bid
Rate so accepted), and each successful bidder will thereupon become bound,
subject to the terms and conditions hereof, to make the Competitive Loan in
respect of which its Competitive Bid has been accepted.

 

(f) Bids by the Administrative Agent. If the Administrative Agent shall elect to
submit a Competitive Bid in its capacity as a Lender, it shall submit such
Competitive Bid directly to the Borrower at least one quarter of an hour earlier
than the time by which the other Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (b) of this
Section.

 

SECTION 2.05. Funding of Borrowings.

 

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in New York City and
designated by the Borrower in the applicable Borrowing Request or Competitive
Bid Request.

 

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing and
the Administrative Agent shall promptly return to the Borrower any amount
(including interest) so paid by the Borrower to the Administrative Agent
pursuant to the immediately preceding sentence, together with any interest on
the amount so paid by such Lender for any day not covered by the Borrower’s
payment.

 

SECTION 2.06. Interest Elections.

 

(a) Elections by the Borrower for Syndicated Borrowings. The Loans constituting
each Syndicated Borrowing initially shall be of the Type specified in the
applicable

 

Credit Agreement

 

- 20 -



--------------------------------------------------------------------------------

Borrowing Request and, in the case of a Syndicated Eurodollar Borrowing, shall
have the Interest Period specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a Borrowing of a different Type
or to continue such Borrowing as a Borrowing of the same Type and, in the case
of Syndicated Eurodollar Borrowing, may elect the Interest Period therefor, all
as provided in this Section. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
constituting such Borrowing, and the Loans constituting each such portion shall
be considered a separate Borrowing. This Section shall not apply to Competitive
Borrowings, which may not be converted or continued.

 

(b) Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Syndicated Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower.

 

(c) Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

 

(d) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Syndicated
Eurodollar Borrowing prior to the end of the Interest Period therefor, then,
unless such Borrowing is repaid as provided

 

Credit Agreement

 

- 21 -



--------------------------------------------------------------------------------

herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as such
Event of Default is continuing (i) no outstanding Syndicated Borrowing may be
converted to or continued as a Syndicated Eurodollar Borrowing and (ii) unless
repaid, each Syndicated Eurodollar Borrowing shall be converted to an
ABR Borrowing at the end of the Interest Period therefor.

 

SECTION 2.07. Termination, Reduction and Increase of the Commitments.

 

(a) Scheduled Termination. Unless previously terminated, the Commitments shall
terminate on the Commitment Termination Date.

 

(b) Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Commitments; provided that (i) each reduction
of the Commitments shall be in an amount that is $2,000,000 or a multiple of
$1,000,000 in excess thereof and (ii) the Borrower shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Syndicated Loans in accordance with Section 2.09, the sum of the total Revolving
Credit Exposures plus the aggregate principal amount of outstanding Competitive
Loans would exceed the total Commitments. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under this paragraph at least two Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this paragraph shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

 

(c) Increase. The Borrower may, at any time by notice to the Administrative
Agent, propose an increase in the total Commitments hereunder (each such
proposed increase being a “Commitment Increase”) either by having a Lender
increase its Commitment then in effect (each an “Increasing Lender”) or by
adding as a Lender with a new Commitment hereunder a Person which is not then a
Lender (each an “Assuming Lender”) in each case with the approval of the
Administrative Agent (which shall not be unreasonably withheld), which notice
shall specify the name of each Increasing Lender and/or Assuming Lender, as
applicable, the amount of the Commitment Increase and the portion thereof being
assumed by each such Increasing Lender or Assuming Lender, and the date on which
such Commitment Increase is to be effective (the “Commitment Increase Date”)
(which shall be a Business Day at least three Business Days after delivery of
such notice and 30 days prior to the Commitment Termination Date); provided
that:

 

(i) the minimum amount of the increase of the Commitment of any Increasing
Lender, and the minimum amount of the Commitment of any Assuming Lender, as part
of any Commitment Increase shall be $10,000,000 or a larger multiple of
$1,000,000;

 

Credit Agreement

 

- 22 -



--------------------------------------------------------------------------------

(ii) immediately after giving effect to any Commitment Increase, the total
Commitments hereunder shall not exceed $500,000,000;

 

(iii) no Default shall have occurred and be continuing on the relevant
Commitment Increase Date or shall result from any Commitment Increase; and

 

(iv) the representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the relevant Commitment
Increase Date as if made on and as of such date (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date).

 

Each Commitment Increase (and the increase of the Commitment of each Increasing
Lender and/or the new Commitment of each Assuming Lender, as applicable,
resulting therefrom) shall become effective as of the relevant Commitment
Increase Date upon receipt by the Administrative Agent, on or prior to
11:00 a.m., New York City time, on such Commitment Increase Date, of (A) a
certificate of a duly authorized officer of the Borrower stating that the
conditions with respect to such Commitment Increase under this paragraph
(c) have been satisfied and (B) an agreement, in form and substance reasonably
satisfactory to the Borrower and the Administrative Agent, pursuant to which,
effective as of such Commitment Increase Date, the Commitment of each such
Increasing Lender shall be increased and/or each such Assuming Lender shall
undertake a Commitment, duly executed by such Increasing Lender or Assuming
Lender, as the case may be, and the Borrower and acknowledged by the
Administrative Agent. Upon the Administrative Agent’s receipt of a fully
executed agreement from each Increasing Lender and/or Assuming Lender referred
to in clause (B) above, together with the certificate referred to in clause
(A) above, the Administrative Agent shall record the information contained in
each such agreement in the Register and give prompt notice of the relevant
Commitment Increase to the Borrower and the Lenders (including, if applicable,
each Assuming Lender). On each Commitment Increase Date, in the event Syndicated
Loans are then outstanding, (i) each relevant Increasing Lender and Assuming
Lender shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other relevant Lenders, as being required in order to cause,
after giving effect to such increase and the application of such amounts to make
payments to such other relevant Lenders, the Syndicated Loans to be held ratably
by all Lenders in accordance with their respective Commitments, (ii) the
Borrower shall be deemed to have prepaid and reborrowed all outstanding
Syndicated Loans as of such Commitment Increase Date (with such borrowing to
consist of the Type of Loans, with related Interest Periods if applicable,
specified in a notice delivered by the Borrower in accordance with the
requirements of Section 2.03) and (iii) the

 

Credit Agreement

 

- 23 -



--------------------------------------------------------------------------------

Borrower shall pay to the Lenders the amounts, if any, payable under
Section 2.14 as a result of such prepayment.

 

SECTION 2.08. Repayment of Loans; Evidence of Debt.

 

(a) Repayment. The Borrower hereby unconditionally promises to pay the Loans as
follows:

 

(i) to the Administrative Agent for account of the Lenders the outstanding
principal amount of the Syndicated Loans on the Commitment Termination Date, and

 

(ii) to the Administrative Agent for account of the respective Lender the then
unpaid principal amount of each Competitive Loan of such Lender on the last day
of the Interest Period therefor.

 

(b) Manner of Payment. Prior to any repayment or prepayment of any Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be paid and
shall notify the Administrative Agent by telephone (confirmed by telecopy) of
such selection not later than 11:00 a.m., New York City time, three Business
Days before the scheduled date of such repayment; provided that each repayment
of Borrowings shall be applied to repay any outstanding ABR Borrowings before
any other Borrowings. If the Borrower fails to make a timely selection of the
Borrowing or Borrowings to be repaid or prepaid, such payment shall be applied,
first, to pay any outstanding ABR Borrowings, and second, to other Syndicated
Borrowings in the order of the remaining duration of their respective Interest
Periods (the Borrowing with the shortest remaining Interest Period to be repaid
first). Each payment of a Syndicated Borrowing shall be applied ratably to the
Loans included in such Borrowing.

 

(c) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(d) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount of each Loan made
hereunder, the Class and Type thereof and each Interest Period therefor,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for account of the
Lenders and each Lender’s share thereof.

 

(e) Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

Credit Agreement

 

- 24 -



--------------------------------------------------------------------------------

(f) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent and the Borrower. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).

 

SECTION 2.09. Prepayment of Loans.

 

(a) Right to Prepay Borrowings. The Borrower shall have the right at any time
and from time to time to prepay any Borrowing in whole or in part in a minimum
aggregate principal amount of $2,000,000, subject to the requirements of this
Section and Section 2.14; provided that the Borrower shall not have the right to
prepay any Competitive Loan without the prior consent of the Lender thereof.

 

(b) Notices, Etc. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Syndicated Eurodollar Borrowing or of a Competitive Borrowing,
not later than 11:30 a.m., New York City time, three Business Days before the
date of prepayment or (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:30 a.m., New York City time, on the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.07, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.07. Promptly following receipt of any such notice
relating to a Syndicated Borrowing or Competitive Borrowing, the Administrative
Agent shall advise the relevant Lenders of the contents thereof. Each prepayment
of a Syndicated Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.11 and shall be made in the manner specified in
Section 2.08(b).

 

SECTION 2.10. Fees.

 

(a) Facility Fee. The Borrower agrees to pay to the Administrative Agent for
account of each Lender a facility fee, which shall accrue at the Applicable Rate
(i) prior to the termination of such Lender’s Commitment, on the daily amount of
such Commitment (whether used or unused) during the period from and including
the Effective Date to but excluding the earlier of the date such Commitment
terminates and the Commitment Termination Date and (ii) if such Lender continues
to have any Revolving Credit Exposure after its Commitment terminates, on the
daily amount of such Lender’s Revolving Credit Exposure from and including the
date on which its Commitment terminates to but excluding the date on which such
Lender ceases to have any Revolving Credit Exposure. Accrued facility fees shall
be payable on each Quarterly Date and on the earlier of the date the Commitments
terminate and the Commitment

 

Credit Agreement

 

- 25 -



--------------------------------------------------------------------------------

Termination Date, commencing on the first such date to occur after the date
hereof; provided that any facility fees accruing after the termination of the
Commitments shall be payable on demand. All facility fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(b) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

 

(c) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent for distribution, in
the case of facility fees, to the Lenders entitled thereto. Fees paid shall not
be refundable under any circumstances.

 

SECTION 2.11. Interest.

 

(a) ABR Loans. The Loans constituting each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Rate plus
(without duplication) the Additional Margin.

 

(b) Eurodollar Loans. The Loans constituting each Eurodollar Borrowing shall
bear interest at a rate per annum equal to (i) in the case of a Syndicated
Eurodollar Borrowing, the LIBO Rate for the Interest Period for such Borrowing
plus the Applicable Rate plus (without duplication) the Additional Margin, or
(ii) in the case of a Competitive Eurodollar Borrowing, the LIBO Rate for the
Interest Period for such Borrowing plus (or minus, as applicable) the Margin
applicable to such Loan.

 

(c) Fixed Rate Loans. Each Fixed Rate Loan shall bear interest at a rate per
annum equal to the Fixed Rate applicable to such Loan.

 

(d) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided above
or (ii) in the case of any other amount, 2% plus the rate applicable to
ABR Loans as provided in paragraph (a) of this Section.

 

(e) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Syndicated Loans, upon the date the Commitments terminate; provided that
(i) interest accrued pursuant to paragraph (d) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan prior to the Commitment Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Syndicated Eurodollar

 

Credit Agreement

 

- 26 -



--------------------------------------------------------------------------------

Borrowing prior to the end of the Interest Period therefor, accrued interest on
such Borrowing shall be payable on the effective date of such conversion.

 

(f) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.12. Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurodollar Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period; or

 

(b) the Administrative Agent is advised by the Required Lenders (or, in the case
of a Competitive Eurodollar Borrowing, any Lender that is required to make a
Loan included in such Borrowing) that the LIBO Rate for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their respective Loans (or its Loan) included in such
Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Syndicated Borrowing to, or
the continuation of any Syndicated Borrowing as, a Syndicated Eurodollar
Borrowing shall be ineffective and such Syndicated Borrowing (unless prepaid)
shall be continued as, or converted to, an ABR Borrowing, (ii) if any Borrowing
Request requests a Syndicated Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing and (iii) any request by the Borrower for a Competitive
Eurodollar Borrowing shall be ineffective; provided that if the circumstances
giving rise to such notice do not affect all the Lenders, then requests by the
Borrower for Competitive Eurodollar Borrowings may be made to Lenders that are
not affected thereby.

 

SECTION 2.13. Increased Costs.

 

(a) Statutory Reserves. If any Government Authority shall have in effect at any
time during the term of this Agreement any reserve, liquid asset or similar
requirement with respect to any category of deposits or liabilities customarily
used to fund Eurodollar Loans, or by reference to which interest rates
applicable to Eurodollar Loans are determined, and the result of such
requirement shall be to increase the cost to any Lender of making or maintaining
any

 

Credit Agreement

 

- 27 -



--------------------------------------------------------------------------------

Eurodollar Loans and such Lender shall have requested, by notice to the Borrower
and the Administrative Agent (which notice shall specify the Statutory Reserve
Rate applicable to such Lender), compensation under this paragraph, then the
Borrower will pay to such Lender on each Quarterly Date following delivery of
such notice (until the earlier of the date such Lender shall advise the Borrower
that such requirement is no longer in effect or the date such Lender shall
withdraw such request) additional interest on each Eurodollar Loan of such
Lender outstanding during the fiscal quarter ending on such Quarterly Date at a
rate per annum equal to (i) the rate otherwise applicable to such Eurodollar
Loan (the “Applicable Interest Rate”) multiplied by the Statutory Reserve Rate
over (ii) the Applicable Interest Rate.

 

(b) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender; or

 

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans or Fixed Rate Loans made by such
Lender (except any such reserve requirement covered by paragraph (a) of this
Section);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) other than any cost related to
Taxes or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or otherwise) by an amount deemed by
such Lender to be material, then the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

 

(c) Capital Requirements. If any Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(d) Certificates from Lenders. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (b) or (c) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

Credit Agreement

 

- 28 -



--------------------------------------------------------------------------------

(e) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any costs or
reductions incurred more than three months prior to the date that such Lender
notifies the Borrower of the event giving rise to such costs or reductions and
of such Lender’s intention to claim compensation therefor; provided further
that, if the event giving rise to such costs or reductions is retroactive, then
the three-month period referred to above shall be extended to include the period
of retroactive effect thereof.

 

(f) Competitive Loans. Notwithstanding the foregoing provisions of this Section,
a Lender shall not be entitled to compensation pursuant to this Section in
respect of any Competitive Loan if the Change in Law that would otherwise
entitle it to such compensation shall have been publicly announced prior to
submission of the Competitive Bid pursuant to which such Loan was made.

 

SECTION 2.14. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period therefor (including as a result of an Event of Default),
(b) the conversion of any Syndicated Eurodollar Loan other than on the last day
of an Interest Period therefor, (c) the failure to borrow, convert, continue or
prepay any Syndicated Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice is permitted to be
revocable under Section 2.09(b) and is revoked in accordance herewith), (d) the
failure to borrow any Competitive Eurodollar Loan after accepting the
Competitive Bid to make such Loan, or (e) the assignment as a result of a
request by the Borrower pursuant to Section 2.17(b) of any Syndicated Eurodollar
Loan other than on the last day of an Interest Period therefor or of any
Competitive Eurodollar Loan, then, in any such event, the Borrower shall
compensate each Lender for the loss (other than anticipated profits)
attributable to such event. In the case of a Eurodollar Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow, convert or continue, the
duration of the Interest Period that would have resulted from such borrowing,
conversion or continuation) if the interest rate payable on such deposit were
equal to the LIBO Rate for such Interest Period, over (ii) the amount of
interest that such Lender would earn on such principal amount for such period if
such Lender were to invest such principal amount for such period at the interest
rate that would be bid by such Lender (or an affiliate of such Lender) for
Dollar deposits from other banks in the eurodollar market at the commencement of
such period. A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

Credit Agreement

 

- 29 -



--------------------------------------------------------------------------------

SECTION 2.15. Taxes.

 

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

 

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e) Foreign Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate. Each such Foreign Lender
shall also deliver to the Borrower (with a copy to the Administrative Agent)
such further documentation on or before the date that any documentation
previously delivered to the Borrower hereunder shall expire or become obsolete
and after the occurrence of any event requiring a change in such previously
delivered documentation.

 

Credit Agreement

 

- 30 -



--------------------------------------------------------------------------------

(f) Refunds. If the Administrative Agent or a Lender determines, in its
reasonable discretion, that it has received a refund of any Indemnified Taxes or
Other Taxes as to which it has been indemnified by the Borrower or with respect
to which the Borrower has paid additional amounts pursuant to this Section, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person or to repay to the Borrower
amounts in respect of any indirect tax benefit received by the Administrative
Agent or such Lender arising out of Indemnified Taxes or Other Taxes as to which
it has been indemnified by the Borrower.

 

SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or under
Section 2.13, 2.14 or 2.15, or otherwise) prior to 11:00 a.m., New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except payments pursuant to Sections 2.13,
2.14, 2.15 and 9.03, which shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for account of any other Person to the appropriate recipient promptly, but in
no event later than the next succeeding Business Day after receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars.

 

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

Credit Agreement

 

- 31 -



--------------------------------------------------------------------------------

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Syndicated Borrowing shall be made from the Lenders, each payment of fees under
Section 2.10 shall be made for account of the Lenders, and each termination or
reduction of the amount of the Commitments under Section 2.07 shall be applied
to the respective Commitments of the Lenders, pro rata according to the amounts
of their respective Commitments; (ii) each Syndicated Borrowing shall be
allocated pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of the making of Syndicated Loans) or their
respective Loans that are to be included in such Borrowing (in the case of
conversions and continuations of Loans); (iii) each payment or prepayment of
principal of Syndicated Loans by the Borrower shall be made for account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Syndicated Loans held by them; and (iv) each payment of interest on
Syndicated Loans by the Borrower shall be made for account of the Lenders pro
rata in accordance with the amounts of interest on such Loans then due and
payable to the respective Lenders.

 

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Syndicated Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Syndicated Loans and accrued interest thereon then due than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Syndicated Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Syndicated
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including

 

Credit Agreement

 

- 32 -



--------------------------------------------------------------------------------

the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Federal Funds Effective Rate.

 

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.05(b) or
2.16(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

SECTION 2.17. Mitigation Obligations; Replacement of Lenders.

 

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.15, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.13, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.15, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement (other than any outstanding Competitive Loans held by it) to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans (other than
Competitive Loans), accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

Credit Agreement

 

- 33 -



--------------------------------------------------------------------------------

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required,
except where the failure to have such power and authority and to be so qualified
or to be in good standing could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder action. This Agreement
has been duly executed and delivered by the Borrower and constitutes a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate the charter, by-laws or
other organizational documents of the Borrower, (c) will not violate any
applicable law or applicable regulation or order of any Governmental Authority,
except where any such violation could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, (d) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any of its Subsidiaries, except where
any such violation or default could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, or give rise to a
right thereunder to require any payment to be made by any such Person and
(e) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries pursuant to any indenture, agreement or
other instrument referred to in clause (d) of this Section.

 

SECTION 3.04. Financial Condition; No Material Adverse Change.

 

(a) Financial Condition. The Borrower has heretofore furnished to the Lenders
(i) its consolidated balance sheet and statements of income, retained earnings
and cash flows as of and for the fiscal year ended December 31, 2003, reported
on by KPMG LLP, independent public accountants, and set forth in the Borrower’s
2003 Annual Report and (ii) its unaudited interim

 

Credit Agreement

 

- 34 -



--------------------------------------------------------------------------------

consolidated balance sheet and statements of income, retained earnings and cash
flows as of and for the fiscal quarter ended on March 31, 2004, certified by a
Financial Officer of the Borrower. Such financial statements present fairly, in
all material respects, the income and cash flows of the Borrower and its
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) of the first sentence of this
paragraph.

 

(b) No Material Adverse Change. Since December 31, 2003, there has been no
material adverse change in the business, assets, operations or financial
condition of the Borrower and its Subsidiaries, taken as a whole.

 

SECTION 3.05. Properties.

 

(a) Property Generally. Each of the Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, subject only to Liens permitted by Section 6.01 and except
where the defects in title or in the validity of any interests in such real or
personal property could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

(b) Intellectual Property. Each of the Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, except to the extent the failure
to so own or so use could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.06. Litigation, Environmental and Intellectual Property Matters.

 

(a) Actions, Suits and Proceedings. There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority now pending against or, to
the knowledge of the Borrower, threatened against or affecting the Borrower or
any of its Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination and that could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that questions the validity of this Agreement.

 

(b) Environmental Matters. Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

(c) Intellectual Property Matters. The use of intellectual property described in
Section 3.05(b) by the Borrower and its Subsidiaries does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

Credit Agreement

 

- 35 -



--------------------------------------------------------------------------------

(d) Disclosed Matters. Since the date of this Agreement, there has been no
change in the status of the Disclosed Matters that, individually or in the
aggregate, has resulted in, or could reasonably be expected to result in, a
Material Adverse Effect.

 

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

SECTION 3.08. Investment and Holding Company Status. Neither the Borrower nor
any of its Subsidiaries is (a) an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940 or (b) a “holding
company” as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935.

 

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Person has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on assumptions used for the purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the Borrower’s financial statements set forth in its most recent filing on
Form 10-K, exceed the fair market value of the assets of such Plan by an amount
that could reasonably be expected to result in a Material Adverse Effect if such
Plan were involuntarily terminated.

 

SECTION 3.11. Disclosure. None of the reports, financial statements,
certificates or other written information furnished by or on behalf of the
Borrower to the Lenders in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished), taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information and other
projections or estimates or general economic information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

SECTION 3.12. Use of Credit. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for

 

Credit Agreement

 

- 36 -



--------------------------------------------------------------------------------

the purpose, whether immediate, incidental or ultimate, of buying or carrying
Margin Stock, and no part of the proceeds of any Loan hereunder will be used for
any purpose that constitutes a violation of any of the regulations of the Board,
including Regulations U and X.

 

ARTICLE IV

 

CONDITIONS

 

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which the Administrative
Agent shall have received each of the following documents, each of which shall
be reasonably satisfactory to the Administrative Agent (and to the extent
specified below, to each Lender) in form and substance (or such condition shall
have been waived in accordance with Section 9.02):

 

(a) Executed Counterparts. From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b) Opinion of Counsel to the Borrower. Favorable written opinions (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of
(i) Drinker Biddle & Reath LLP, special New Jersey counsel for the Borrower,
substantially in the form of Exhibit B-1, and (ii) Simpson Thacher & Bartlett
LLP, special New York counsel for the Borrower, substantially in the form of
Exhibit B-2, and each covering such other matters relating to the Borrower, this
Agreement or the Transactions as the Administrative Agent shall reasonably
request (and the Borrower hereby instructs such counsels to deliver such
opinions to the Lenders and the Administrative Agent).

 

(c) Opinion of Special New York Counsel to JPMCB. An opinion, dated the
Effective Date, of Milbank, Tweed, Hadley & McCloy LLP, special New York counsel
to JPMCB, substantially in the form of Exhibit C (and JPMCB hereby instructs
such counsel to deliver such opinion to the Lenders).

 

(d) Corporate and Other Documents. Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrower, the authorization of
the Transactions and the validity of this Agreement, and any other matters
relevant hereto, all in form and substance satisfactory to the Administrative
Agent and its counsel.

 

(e) Officer’s Certificate. A certificate, dated the Effective Date and signed by
the President, a Vice President or a Financial Officer of the Borrower,
confirming compliance with the conditions set forth in clauses (a) and (b) of
the first sentence of Section 4.02 (excluding, however, the first parenthetical
clause in such clause (a)).

 

Credit Agreement

 

- 37 -



--------------------------------------------------------------------------------

(f) Repayment of Existing Credit Agreements. Evidence that as of the Effective
Date the principal of and interest on, and all other amounts owing under the
Existing Credit Agreements shall have been (or shall be simultaneously) paid in
full and that the commitments of the lenders thereunder shall have been (or
shall be simultaneously) terminated.

 

The obligation of any Lender to make its initial Loan hereunder is also subject
to the payment by the Borrower of such fees as the Borrower shall have agreed to
pay to any Lender or the Administrative Agent in connection herewith, including
the reasonable fees and expenses of Milbank, Tweed, Hadley & McCloy LLP, special
New York counsel to JPMCB, in connection with the negotiation, preparation,
execution and delivery of this Agreement and the Loans hereunder (to the extent
that written statements for such fees and expenses have been delivered to the
Borrower on or prior to the Effective Date).

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) on or prior to 3:00 p.m., New York City time, on
May 14, 2004 (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make any Loan
is additionally subject to the satisfaction of the following conditions:

 

(a) the representations and warranties of the Borrower set forth in this
Agreement (other than Sections 3.04(b) and 3.06) shall be true and correct on
and as of the date of such Loan (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date); and

 

(b) at the time of and immediately after giving effect to such Loan, no Default
shall have occurred and be continuing.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in the preceding
sentence.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01. Financial Statements and Other Information. The Borrower will

 

Credit Agreement

 

- 38 -



--------------------------------------------------------------------------------

furnish, or cause to be furnished, to the Administrative Agent (and upon
furnishing thereof the Administrative Agent will promptly make available to each
of the Lenders):

 

(a) within 65 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of income and cash
flows of the Borrower and its Subsidiaries as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by KPMG LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;

 

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower (or within 40 days after the end of any such
fiscal quarter ending on or after March 31, 2005), the consolidated balance
sheet and related statement of income of the Borrower and its Subsidiaries as of
the end of and for such fiscal quarter and the related consolidated statement of
income for such fiscal quarter and the related consolidated statements of income
and cash flows for the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for (or, in the case of the balance
sheet, as of the end of) the corresponding period or periods of the previous
fiscal year, all certified by a Financial Officer of the Borrower as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(c) concurrently with any delivery of financial statements under clause (a)
or (b) of this Section, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and is continuing and, if a
Default has occurred and is continuing, specifying the details thereof and any
action taken or proposed to be taken with respect thereto and (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.04 and
6.05;

 

(d) concurrently with any delivery of financial statements under clause (a) of
this Section, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default in respect of
Section 6.05 (which certificate may be limited to the extent required by
accounting rules or guidelines);

 

(e) promptly after the same become publicly available, copies of all periodic
and other reports and proxy statements filed by the Borrower or any of its
Subsidiaries with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be;

 

Credit Agreement

 

- 39 -



--------------------------------------------------------------------------------

(f) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalents) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Borrower shall have filed with the Securities and Exchange Commission;

 

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent (at the request of any Lender) may reasonably request.

 

Information required to be furnished pursuant to this Section shall be deemed to
have been furnished to the Administrative Agent on the date on which the
Borrower provides written notice to the Administrative Agent that such
information has been posted on its website on the Internet at
http://www.crbard.com; provided that if such website is not available the
Borrower will also provide a written copy of such information to the
Administrative Agent. Information delivered pursuant to this Section may also be
delivered by electronic communication pursuant to procedures approved by the
Administrative Agent and the Borrower pursuant to Section 9.01(b).

 

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates that, if there is a reasonable possibility of an adverse
determination, could reasonably be expected to result in a Material Adverse
Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$35,000,000; and

 

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect (i) its legal existence and
(ii) its rights, licenses, permits, contracts, privileges and franchises except
to the extent that failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; provided that

 

Credit Agreement

 

- 40 -



--------------------------------------------------------------------------------

the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.02.

 

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations (other than Indebtedness), including
tax liabilities, that, if not paid, could reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain its property in good
working order and condition, ordinary wear and tear excepted, except where
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as, to the Borrower’s knowledge, are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations; provided that the Borrower may self-insure
against risks in amounts and in a manner, in the Borrower’s judgment, that is
prudent and consistent with current market practices for such insurance coverage
of companies engaged in the same or similar businesses operating in the same or
similar locations.

 

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
conformity with GAAP (or in the case of a foreign Subsidiary, in conformity with
generally accepted accounting principles in the jurisdiction of organization of
such foreign Subsidiary). The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice from any Lender which shall be
given through and coordinated by the Administrative Agent, to visit and inspect
its properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times but not to exceed one time in any
fiscal year (provided that such limitation shall not apply at any time a Default
has occurred or is continuing).

 

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders
(including Environmental Laws) of any Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only for
the general corporate purposes (including commercial paper back-up) of the
Borrower and its Subsidiaries. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for

 

Credit Agreement

 

- 41 -



--------------------------------------------------------------------------------

any purpose that constitutes a violation of any of the regulations of the Board,
including Regulations U and X.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01. Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except:

 

(a) Permitted Encumbrances;

 

(b) any Lien existing on the date hereof securing Indebtedness outstanding on
the date hereof in an aggregate principal amount not exceeding $15,000,000;

 

(c) any Lien existing on any asset of any Person at the time such Person becomes
a Subsidiary and not created in contemplation of such event;

 

(d) any Lien on any fixed or capital asset securing Indebtedness incurred or
assumed for the purpose of financing all or any part of the cost of acquiring
such asset; provided that such Lien attaches to such asset concurrently with or
within 180 days after the acquisition thereof;

 

(e) any Lien on any asset of any Person existing at the time such corporation is
merged or consolidated with or into the Borrower or a Subsidiary and not created
in contemplation of such event;

 

(f) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary and not created in contemplation of such acquisition;

 

(g) any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness or other obligations secured by any Lien permitted by any of
the foregoing clauses of this Section, provided that such refinancing,
extension, renewal or refunding of any such Indebtedness or other obligations
does not increase the outstanding principal amount thereof and is not secured by
additional assets;

 

(h) Liens arising in the ordinary course of its business which (i) do not secure
Indebtedness or Derivatives Obligations, (ii) do not secure obligations in an
aggregate amount exceeding $20,000,000 and (iii) do not in the aggregate
materially detract from the value of its assets or materially impair the use
thereof in the operation of its business;

 

Credit Agreement

 

- 42 -



--------------------------------------------------------------------------------

(i) Liens on cash and cash equivalents securing Derivatives Obligations,
provided that the aggregate amount of cash and cash equivalents subject to such
Liens shall not exceed $20,000,000 at any time;

 

(j) Liens not otherwise permitted by the foregoing clauses of this Section which
secure Indebtedness and other obligations in an aggregate principal or face
amount not to exceed at any time the greater of (i) $100,000,000 and (ii) 15% of
Consolidated Net Worth (determined as of the end of the most recent fiscal
period for which financial statements have been furnished pursuant to
Section 5.01); and

 

(k) Liens arising by operation of law pursuant to Section 107(1) of the federal
Comprehensive Environmental Response, Compensation and Liability Act or a
similar state law which do not secure any single obligation in an amount
exceeding $10,000,000.

 

SECTION 6.02. Fundamental Changes. The Borrower will not enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of the property of the Borrower and its
Subsidiaries taken as a whole, unless (a) either (i) the Borrower is the
surviving or continuing corporation in any such transaction or (ii) the
surviving or continuing corporation in any such merger or consolidation (if
other than the Borrower) or the Person which acquires all or substantially all
of such assets shall be a corporation organized and existing under the laws of
the United States of America, any State thereof or the District of Columbia (the
“Successor Corporation”) and shall expressly assume, by amendment to this
Agreement executed by the Borrower, the Successor Corporation and the
Administrative Agent, the due and punctual payment of the principal of and
interest on the Loans and all other amounts payable hereunder and the payment
and performance of every covenant hereof on the part of the Borrower to be
performed or observed hereunder and (b) immediately after such transaction, no
Default shall have occurred and be continuing; provided that nothing in this
Section shall limit any sale, lease, transfer or other disposition of assets of
any Subsidiary to the Borrower or another Subsidiary.

 

SECTION 6.03. Transactions with Affiliates. The Borrower will not, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions at prices and on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties and (b) transactions between or
among the Borrower and its Subsidiaries not involving any other Affiliate.

 

Credit Agreement

 

- 43 -



--------------------------------------------------------------------------------

SECTION 6.04. Subsidiary Indebtedness. The Borrower will not at any time permit
the aggregate principal amount of Indebtedness of its Subsidiaries (excluding
any Indebtedness of a Subsidiary owed to the Borrower or a wholly owned
Subsidiary) to exceed the greater of (i) $200,000,0000 and (ii) 20% of
Consolidated Net Worth (determined as of the end of the most recent fiscal
period for which financial statements have been furnished pursuant to
Section 5.01).

 

SECTION 6.05. Certain Financial Covenants.

 

(a) Consolidated Debt to Capital Ratio. The Borrower will not permit the
Consolidated Debt to Capital Ratio to exceed 0.60 to 1 as at the last day of any
fiscal quarter ending after the Effective Date.

 

(b) Interest Coverage Ratio. The Borrower will not permit the Interest Coverage
Ratio to be less than 4.00 to 1 as at the last day of any fiscal quarter ending
after the Effective Date.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

 

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three or more
Business Days;

 

(c) any representation or warranty made or deemed made by the Borrower in this
Agreement or any amendment or modification hereof, or in any certificate
furnished pursuant to this Agreement or any amendment or modification hereof,
shall prove to have been incorrect in any material respect when made or deemed
made;

 

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a) (but only to the extent relating to the
occurrence of a Default under Section 5.03 (with respect to the Borrower’s
existence), Section 5.08 or Article VI), Section 5.03 (with respect to the
Borrower’s existence), Section 5.08 or Article VI;

 

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) and such failure shall continue unremedied for a
period of 30 or more days after notice thereof from the Administrative Agent
(given at the request of any Lender) to the Borrower;

 

Credit Agreement

 

- 44 -



--------------------------------------------------------------------------------

(f) the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of
Material Financial Obligations, when and as the same shall become due and
payable;

 

(g) any event or condition occurs which results in the acceleration of the
maturity of Material Indebtedness;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries (other than any Excluded
Subsidiary, except for affected Excluded Subsidiaries which, in the aggregate,
have total assets as at the end of the most recently completed fiscal year or
revenues for such fiscal year of more than 10% of the consolidated assets or
consolidated revenues, respectively, of the Borrower and its Subsidiaries
(determined on a consolidated basis without duplication in accordance with GAAP)
as of the end of, or for, such fiscal year) or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any such Subsidiaries or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for a period of 60 or more days or an order or decree approving or
ordering any of the foregoing shall be entered;

 

(i) the Borrower or any of its Subsidiaries (other than any Subsidiary excluded
by the parenthetical clause in clause (h) of this Article) shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any such Subsidiaries or for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j) the Borrower or any of its Subsidiaries (other than any Subsidiary excluded
by the parenthetical clause in clause (h) of this Article) shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Borrower or any of its
Subsidiaries or

 

Credit Agreement

 

- 45 -



--------------------------------------------------------------------------------

any combination thereof and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed;

 

(l) an ERISA Event shall have occurred since the date of the Plan’s last
certified annual financial statements that, when taken together with all other
ERISA Events that have occurred since such date, could reasonably be expected to
result in a Material Adverse Effect; or

 

(m) any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) of 33-1/3% or more of the outstanding shares
of common stock of the Borrower; or, during any period of 15 consecutive
calendar months, individuals who were directors of the Borrower on the first day
of such period or directors of the Borrower who were not directors on the first
day of such period, if in each case, such director’s nomination for election to
the board of directors of the Borrower is recommended by at least a majority of
the directors of the Borrower on the first day of such period, shall cease to
constitute a majority of the board of directors of the Borrower;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall, at the
request of the Required Lenders, by notice to the Borrower, take either or both
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or (i)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

 

Credit Agreement

 

- 46 -



--------------------------------------------------------------------------------

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory

 

Credit Agreement

 

- 47 -



--------------------------------------------------------------------------------

provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

The Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. In addition, the Required Lenders may remove the Administrative Agent
at any time, upon 30 days notice to the Administrative Agent. Upon any such
resignation or removal, the Required Lenders shall have the right, with the
prior written consent of the Borrower (which consent shall not be unreasonably
withheld), to appoint a successor administrative agent from among the Lenders.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation or is removed, then the retiring
Administrative Agent’s resignation or removal shall nonetheless become effective
and (1) the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder and (2) the Required Lenders shall perform
the duties of the Administrative Agent (and all payments and communications
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly) until such time as the Required Lenders
appoint a successor agent as provided for above in this paragraph. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring (or retired or removed) Administrative
Agent and the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder (if not already discharged therefrom as
provided above in this paragraph). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation or removal hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

Anything herein to the contrary notwithstanding, the Joint Lead Arrangers and
Joint Bookrunners, the Syndication Agent and the Documentation Agents listed on
the cover page hereof shall not have any duties or responsibilities under this
Agreement, except in their capacity, if any, as Lenders hereunder.

 

Credit Agreement

 

- 48 -



--------------------------------------------------------------------------------

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i) if to the Borrower, to it at 730 Central Avenue, Murray Hill, New Jersey
07974, Attention of Scott T. Lowry, Vice President and Treasurer (Telecopy No.
(908) 277-8265; Telephone No. (908) 277-8078);

 

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, , 1111 Fannin
Street, 10th Floor, Houston, Texas 77002-8069, Attention of Sharon Craft
(Telecopy No. (713) 750-2938; Telephone No. (713) 750-7911), with a copy to
JPMorgan Chase Bank, 695 Route 46, 1st Floor, Fairfield, New Jersey 07004,
Attention of Dennis McSherry (Telecopy No. (973) 439-5019; Telephone No.
(973) 439-5053); and

 

(iii) if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any such change by a Lender, by notice to the Borrower and the Administrative
Agent). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent and the Borrower; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

SECTION 9.02. Waivers; Amendments.

 

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any

 

Credit Agreement

 

- 49 -



--------------------------------------------------------------------------------

rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.

 

(b) Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders (except as
otherwise provided in Section 6.02); provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change paragraph
(c) or (d) of Section 2.16 without the consent of each Lender affected thereby,
or (v) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; and provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent hereunder without the prior written consent of the
Administrative Agent.

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of no more than one counsel for
the Administrative Agent, and one counsel for the Lenders (unless representation
of any Lender by such counsel would be inappropriate due to actual or potential
conflicts of interest between such Lender and any other Lender(s), in which case
such Lender shall have the right to employ separate counsel, at the Borrower’s
expense), in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made hereunder, including in connection with any
workout, restructuring or negotiations in respect thereof.

 

Credit Agreement

 

- 50 -



--------------------------------------------------------------------------------

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.

 

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.

 

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

 

SECTION 9.04. Successors and Assigns.

 

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than

 

Credit Agreement

 

- 51 -



--------------------------------------------------------------------------------

the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

(b) Assignments by Lenders. (i) Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

 

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under clause (a) or (b) of Article VII (with respect to
principal, interest or fees payable hereunder only) or an Event of Default with
respect to the Borrower under clause (h) or (i) of Article VII has occurred and
is continuing, any other assignee; and

 

(B) the Administrative Agent.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default with respect to
the Borrower under clause (h) or (i) of Article VII has occurred and is
continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
except that this clause (ii)(B) shall not apply to rights in respect of
outstanding Competitive Loans;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 from the assignor or assignee; and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such

 

Credit Agreement

 

- 52 -



--------------------------------------------------------------------------------

Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph (b) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c) Participations. (i) Any Lender may, without the consent of the Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the

 

Credit Agreement

 

- 53 -



--------------------------------------------------------------------------------

Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 and 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.16(d) as though it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.15 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.15(e) as
though it were a Lender.

 

(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e) No Assignments to the Borrower or Affiliates. Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan held by it hereunder to the Borrower or any of its Affiliates or
Subsidiaries without the prior consent of each Lender.

 

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

 

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single

 

Credit Agreement

 

- 54 -



--------------------------------------------------------------------------------

contract. This Agreement and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract between and
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page to this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing under clause (a) or (b) of Article VII, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower then due and payable
under this Agreement held by such Lender. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

 

SECTION 9.09. Governing Law; Jurisdiction; Etc.

 

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

 

(b) Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

 

Credit Agreement

 

- 55 -



--------------------------------------------------------------------------------

(c) Waiver of Venue. The Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01(a).
Nothing in this Agreement will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any

 

Credit Agreement

 

- 56 -



--------------------------------------------------------------------------------

Lender on a nonconfidential basis from a source other than the Borrower;
provided that should disclosure of any such confidential information be required
or necessary by virtue of clause (c) of this sentence, to the extent permitted
by law, any relevant Lender shall promptly notify the Borrower of same so as to
allow the Borrower to seek a protective order or to take any other appropriate
action; provided, further, that no Lender shall be required to delay compliance
with any request by any regulatory authority to disclose any such information so
as to allow the Borrower to effect any such action. For the purposes of this
Section, “Information” means all information received from the Borrower relating
to the Borrower or its business, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

SECTION 9.13. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with said Act.

 

Credit Agreement

 

- 57 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

C.R. BARD, INC.

By

       

Name:

       

Title:

   

By

       

Name:

       

Title:

   

 

U.S. Federal Tax Identification No. for

the Borrower: 221454160

 

Credit Agreement

 

- 58 -



--------------------------------------------------------------------------------

LENDERS

JPMORGAN CHASE BANK,

individually and as Administrative Agent

By

       

Name:

       

Title:

   

FLEET NATIONAL BANK

By

       

Name:

       

Title:

   

UBS LOAN FINANCE LLC

By

       

Name:

       

Title:

             

By

       

Name:

       

Title:

   

BARCLAYS BANK PLC

By

       

Name:

       

Title:

   

 

Credit Agreement

 

- 59 -



--------------------------------------------------------------------------------

HSBC BANK USA

By

       

Name:

       

Title:

   

BANCA MONTE dei PASCHI di SIENA S.p.A.

By

       

Name:

       

Title:

   

By

       

Name:

       

Title:

   

BANCO BILBAO VIZCAYA ARGENTARIA S.A.

By

       

Name:

       

Title:

              BANK OF TOKYO-MITSUBISHI TRUST COMPANY

By

       

Name:

       

Title:

   

 

Credit Agreement

 

- 60 -



--------------------------------------------------------------------------------

CITIZENS BANK PA

By

       

Name:

   

Title:

KEYBANK NATIONAL ASSOCIATION

By

       

Name:

   

Title:

PNC BANK, NATIONAL ASSOCIATION

By

       

Name:

   

Title:

ROYAL BANK OF CANADA

By

       

Name:

   

Title:

SUNTRUST BANK

By

       

Name:

   

Title:

 

Credit Agreement

 

- 61 -



--------------------------------------------------------------------------------

THE BANK OF NEW YORK

By

       

Name:

   

Title:

THE NORTHERN TRUST COMPANY

By

       

Name:

   

Title:

UFJ BANK LIMITED

By

       

Name:

   

Title:

WACHOVIA BANK, NATIONAL ASSOCIATION

By

       

Name:

   

Title:

 

Credit Agreement

 

- 62 -